While I fully agree with the contention of the able Assistant Attorney-General that a State Highway Patrolman may at any time stop the driver of an automobile for the purpose of examining his driver's license, I am constrained to hold that he cannot do so as a mere pretense in order to search the automobile for whiskey or any other contraband article. It clearly appears from Code, section 2715(22), that all peace officers other than Highway Patrolmen have no authority to stop an automobile to examine a driver's license except where such driver has violated a state law or municipal ordinance. The exceptional authority conferred upon Highway Patrolmen was due to the fact that their chief duty was to enforce the traffic laws and ordinances in order to promote the safety of the traveling public. The statutes certainly did not contemplate conferring this authority upon them to enable them to circumvent the constitutional provision against searches of the person and property of a citizen without a valid search warrant. If this conviction should be sustained, every Highway Patrolman in the State would at once construe it to mean that he had full authority to search an automobile anywhere and at any time without a search warrant. Such a holding would abrogate the constitutional inhibition against unlawful searches and seizures insofar as it applies to Highway Patrolmen. In order for a search to be lawful, when the Patrolman stops a car to examine a driver's license, it should be made to appear that the examination is made in good faith and not as a mere blind or an excuse for a failure to procure a valid search warrant. *Page 349